     Case 19-20438        Doc 16  Filed 09/03/19 Entered 09/03/19 13:19:54                Desc Main
                                    Document     Page 1 of 2
                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

In re the matter of:                                  NO. 19 B 20438

        Patrice Webb                                  Judge Timothy A. Barnes

                Debtors                               Chapter 13

                                   OBJECTION TO CONFIRMATION
    Now comes HERITAGE ACCEPTANCE CORPORATION, a creditor herein, by SHERMAN &

PURCELL LLP, its attorneys, and for its objection to confirmation of the debtor’s proposed Chapter 13

plan respectfully represents as follows:

    1. That Heritage Acceptance Corporation is the creditor of the Debtors with respect to a debt

secured by a 2012 Kia Sedona, said debt is to be paid directly pursuant to the plan in part 3.3.

    2. At the time this case was filed the payments to Heritage Acceptance Corporation were in arrears

in the amount of $198.25. The plan does not provide for these arrears.

    3. The interest rate should read 21.6878% and the payments are $198.25 bi weekly.

    4. If the following language were added to the existing language in part 8.1 it would resolve the

objection.   “That the Debtor will make all pre and post petition payments directly to Heritage

Acceptance Corporation pursuant to the terms of the contact and not part 3.3 of the plan and the debt

shall not be discharged pursuant to Section 1328 of the Bankruptcy Code. Heritage Acceptance

Corporation shall retain its lien until the underlying retail installment contract is fully paid pursuant to

applicable non bankruptcy law. Heritage Acceptance Corporation is allowed $500 in attorneys fees to

this debt and may add $500 to the amount of the indebtedness for its costs of collection to be paid

directly by the Debtor without further order, hearing or proof of claim.”

    5. This is also because the plan fails to provide plan completion terms and is silent as to whether or

not the plan may complete if the Debtor does not make the required payments directly to Heritage

Acceptance Corporation. There appears to be no mechanism, status date, or hearing for the trustee to
                                                                                                          1
     Case 19-20438        Doc 16  Filed 09/03/19 Entered 09/03/19 13:19:54 Desc Main
                                     Document     Page 2 of 2
determine whether or not the direct payments were made, thus allowing the plan to complete. The

plan could complete before those payments are made and therefore the debt should not be discharged.

   6. “The debtor has the burden of proving that its proposed plan is confirmable. Matter of Wolff, 22

B.R. 510, 512 (9th Cir. BAP 1982); In re Moore, 319 B.R. 504, 515 (Bankr. S.D. Tex 2005); In re

Hogue, 78 B.R. 867, 872 (Bankr. S.D. Ohio 1987). In the face of what appear to be valid Complaints,

see e.g., In re Brown, 339 B.R. 818, 821 (Bankr. S.D. Ga. 2006); [*3] In re Murray, 346 B.R. 237

(Bankr. M.D. Ga 2006); In re Sparks, 346 B.R. 767 (Bankr. D.D. Ohio 2006); In re Wampler, 45 B.R.

730 (Bankr. D. Kan. 2006); In re Bufford, 343 B.R. 827 (Bankr. N.D. Tex 2006). To which the debtor

has offered no response, the court is left with the little alternative other than to sustain the objections”.

In re Posey, 2006 Bankr LEXIS 2472.

   WHEREFORE, HERITAGE ACCEPTANCE CORPORATION prays that this Honorable Court

enter an Order denying confirmation of the Debtor’s proposed Chapter 13 plan, for entry of an Order

dismissing this Chapter 13 case, and for such other and further relief as this Court may deem just and

equitable.



Christopher H. Purcell                         HERITAGE ACCEPTANCE CORPORATION
Sherman & Purcell LLP
112 Cary Street                                BY: ______/s/ Christopher H. Purcell_______
Cary, Illinois 60013                                   One of its Attorneys
Shermlaw13@aol.com
Phone: (312) 372-1487

                                      CERTIFICATE OF SERVICE

   I, the above signed attorney, certify that on September 3, 2019, I electronically filed the foregoing
Objection with the Clerk of the Court using the ECF system which sends notifications of such filing to
the following:

   Andrew Carroll, Attorney for the Debtor
   Marilyn O. Marshall, Chapter 13 Trustee
   Patrick S. Layng, U.S.T. Region 11


                                                                                                           2
